NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

NICHOLAS ZADRAVEC,                         )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D16-3954
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Rachael E. Bushey of O'Brien Hatfield, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-Bohnenstiehl,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.